DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (2017/0258643).
With respect to claim 1, Xu discloses an apparatus for assessing the replacement necessity of an absorbent member, as described in paragraph [0003]. The apparatus comprises a power generator configured to generate power as a result of contact with liquid absorbed in the absorbent member, as disclosed in paragraph [0011], a signal output unit configured to output a detection signal, as disclosed in paragraph [0022], and a processing unit, as disclosed in paragraph [0023]. The 
With respect to claim 2, the parameter includes the number of times liquid has been infused into the absorbent member, as disclosed in paragraph [0030]. 
With respect to claim 3, the parameter includes the amount of liquid that has been infused into the absorbent member, as disclosed in paragraph [0032].
With respect to claim 4, the signal output unit intermittently outputs the detection signal at a time interval, as shown in figure 11A, and the processing unit acquires the parameter based on the time interval, as disclosed in paragraph [0177].
With respect to claim 5, the time interval indicates the number of times liquid has been infused into the absorbent member, as disclosed in paragraph [0177].
With respect to claim 6, the processing unit acquires an amount of liquid per infusion that has been infused into the absorbent member, as disclosed in paragraph [0032].
With respect to claims 8-9, the time interval is associated with the amount of liquid, and is different in accordance with the number of times the liquid has been infused into the absorbent member, as disclosed in paragraphs [0166-0168].
With respect to claim 10, the apparatus further comprises a radio transmitter configured to wirelessly transmit the detection signal (i.e. Bluetooth), as disclosed in paragraph [0174], a receiver configured to receive the detection signal transmitted, as disclosed in paragraph [0175].
With respect to claim 11, at a stage corresponding to a number of times before the infusion of liquid that requires replacement of the absorbent member (i.e. a preset threshold), the processing unit determines that replacement is necessary at a subsequent infusion or thereafter, as disclosed in paragraph [0177].
With respect to claim 12, the power generator includes a sheet-shaped electrode 12, as shown in figure 3, that contains carbon, as disclosed in paragraph [0145].
With respect to claim 13, the electrode 12 is disposed at a side opposite to a side 10 where the liquid is infused into the absorbent member 15, as shown in figure 3.
With respect to claims 14-15, Xu discloses an apparatus, as described in paragraph [0003]. The apparatus comprises a power generator configured to generate power as a result of contact with liquid absorbed in the absorbent member, as disclosed in paragraph [0011], a signal output unit configured to output a detection signal, as disclosed in paragraph [0022], wherein the signal output unit intermittently outputs the detection signal at a time interval, as shown in figure 11A, and the processing unit acquires the parameter based on the time interval, as disclosed in paragraph [0177].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Xu, does not disclose the processing unit acquiring the parameter based on an average value of the time interval at which the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 2011/0095884; 2012/0268278; 2014/0327546; and 2014/0350502 disclose wetness sensing apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781